DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/9/2021 and 12/9/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 4, 6-8, and 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Heller et al. (US 2005/0164322 A1), herein referred to as Heller.
Regarding Claim 1, Heller discloses a sensor assembly for an IVD analyzer comprising: 
	two opposite substrates (item 38, figure 3-4; item 48, figure 5) with at least one fluidic conduit (item 26, figure 3-5) formed in between (the conduit 26 is a sample chamber formed between substrates 38 and spacers 28 in figure 3) for receiving a sample (para. 0046 – the analyte of interest (a sample) is typically provided in a solution or biological fluid, such as blood or serum); 
	a plurality of electrochemical sensors (para. 0035; the sensors of Figure 1-4 are shown in a multiple electrode arrangement in figure 5 corresponding to a plurality of electrochemical sensors as the each facing electrode pair is considered its own sensor – para. 0119) arranged on the two opposite substrates (item 38, figure 3-5; item 48, figure 5) facing the at least one fluidic conduit (item 26, figures 3-5) for coming in contact with the sample (para. 0046 – the analyte of interest (a sample) is typically provided in a solution or biological fluid, such as blood or serum) and determining sample parameters (para. 0117-0121; abstract – the amount of analyte can be determined by coulometry), the plurality of electrochemical sensors (para. 0035; the sensors of Figure 1-4 are shown in a multiple electrode arrangement in figure 5 corresponding to a plurality of electrochemical sensors as the each facing electrode pair is considered its own sensor – para. 0119) being chosen from the groups of amperometric sensors, potentiometric sensors or combinations thereof (para. 0098 and abstract); 
	wherein a potentiometric sensor (para. 0098 and abstract) comprises a potentiometric working electrode (PWE) (item 42, figure 5) and a potentiometric reference electrode (PRE) (not shown in figure 5 – see para. 0119; and the abstract discloses “… the measurement of the current between the working electrode and a counter or reference electrode…”; para. 0034); 
	wherein an amperometric sensor (para. 0098 and abstract) comprises an amperometric working electrode (AWE) (item 44, figure 5); and an amperometric counter reference electrode (ACRE) or an AWE and an amperometric reference electrode (ARE) and an amperometric counter electrode (ACE) (not shown in figure 5 – see para. 0119; and the abstract discloses “… the measurement of the current between the working electrode and a counter or reference electrode…”; para. 0034 – discloses that the reference and counter electrodes are equivalent); 
	wherein the PRE(s) and/or the ACRE(s) and/or the ARE(s) and the ACE(s) are formed on the same one of the two substrates and wherein the PWE(s) and/or the AWE(s) are formed on the opposite one of the two substrates (para. 0119 – discloses that the working electrodes are placed on one base material while the counter/reference electrodes are placed on another opposing base that is not shown).  
Regarding Claim 2, Heller discloses the sensor assembly according to claim 1, wherein the at least one fluidic conduit (item 26, figure 3-5) is formed in a spacer (item 28, figure 4) arranged between the two opposite substrates (item 38, figure 3-4; item 48, figure 5).
Regarding Claim 4, Heller discloses the sensor assembly according to claim 1, wherein at least one substrate is at least in part transparent for enabling optical detection (para. 0163).  
Regarding Claim 6, Heller discloses the sensor assembly according to claim 1, wherein the PWE and the PRE of a potentiometric sensor are formed on the opposite substrates so that they are situated directly opposite to each other and/or wherein the AWE and the ACRE or the AWE and the ACE of an amperometric sensor are formed on the opposite substrates so that they are situated directly opposite to each other (para. 0119 – discloses that the electrode pairs consistently of the working electrodes and the reference/counter electrodes are facing each other, therefore there are considered to be formed on opposite substrates and are directly opposite of each other).  
Regarding Claim 7, Heller discloses the sensor assembly according to claim 1, wherein the at least one PWE is arranged in a first fluidic conduit and the at least one PRE is arranged in a reference fluidic conduit different from the first fluidic conduit (see figure 5 – the working electrodes are arranged within sample chamber 26 as are the reference/counter electrodes that are not shown, but are disposed upon opposing base material opposite of base material 48 to face each other).  
Regarding Claim 8, Heller discloses the sensor assembly according to claim 1, wherein the PRE and the ARE are the same electrode (item 22, figure 4 - para. 0046; 0119). 
 Regarding Claim 15, Heller discloses the sensor assembly according to claim 1, wherein the potentiometric sensor is a sodium or potassium or calcium or chloride or pH or carbon dioxide or urea or ammonium or lithium or magnesium sensor and the amperometric sensor is a glucose or lactate or creatinine or creatine or oxygen sensor (para. 0063).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Heller et al. (US 2005/0164322 A1), herein referred to as Heller, in view of Pamidi et al. (US 2013/0220820 A1), herein referred to as Pamidi.
Regarding Claim 3, Heller discloses the sensor assembly according to claim 1.
Heller fails to disclose the sensor assembly further comprising at least one conductivity sensor comprising a pair of electrodes for measuring conductivity of the sample.
However, Pamidi does disclose a sensor assembly comprising at least one conductivity sensor comprising a pair of electrodes for measuring conductivity of the sample (para. 0076).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to include the teachings of Pamidi so that the sensor assembly further comprising at least one conductivity sensor comprising a pair of electrodes for measuring conductivity of the sample, wherein the electrodes are formed on opposite substrates for the advantageous purpose of determining the percentage of vole of red cells in blood as taught by Pamidi in para. 0076.
Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Heller et al. (US 2005/0164322 A1), herein referred to as Heller, in view of Stiene et al. (US 7,998,666 B2), herein referred to as Stiene.
Regarding Claim 9, Heller discloses the sensor assembly according to claim 1.
Heller fails to disclose the sensor assembly further comprising a plurality of fluidic conduits and a plurality of sensors in each fluidic conduit wherein the plurality of sensors in each fluidic conduit are the same respectively.  
However, Stiene does disclose a plurality of fluidic conduits (item 11, 11’, figure 1-2) (col. 5, lines 10-21). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the sensor assembly as taught by Heller to include the plurality of fluidic conduits as taught by Stiene so that sensor assembly further comprises a plurality of fluidic conduits and a plurality of sensors in each fluidic conduit wherein the plurality of sensors in each fluidic conduit are the same respectively, for the advantageous purpose of providing a sensor assembly capable of detecting multiple analytes as taught by Stiene in col. 5, lines 10-13.
Claim(s) 12-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Heller et al. (US 2005/0164322 A1), herein referred to as Heller, in view of Stiene et al. (US 7,998,666 B2), herein referred to as Stiene, as applied to Claim 9, in further view of Pamidi et al. (US 2013/0220820 A1), herein referred to as Pamidi.
Regarding Claim 12, Heller in view of Stiene disclose the sensor assembly according to claim 9.
Heller in view of Stiene fail to disclose wherein each of the plurality of fluidic conduits has a separate fluidic inlet and a separate fluidic outlet.  
However, Pamidi discloses separate fluidic inlets and outlets (see figure 2 – waste and solution inlet and reference inlet).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the sensor assembly as taught by Heller in view of Stiene to include the separate fluidic inlets and outlets as taught by Pamidi for the advantageous purpose of ensuring that the sample analyte travels along one path and exits the sensor assembly without reversing course and potentially contaminating any new further analyte tests. 
Regarding Claim 13, Heller in view of Stiene disclose the sensor assembly according to claim 9.
Heller in view of Stiene fail to disclose wherein at least two fluidic conduits have at least one common fluidic inlet and/or at least one common fluidic outlet.  
However, Pamidi discloses separate fluidic inlets and outlets (see figure 2 – waste and solution inlet and reference inlet).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the sensor assembly as taught by Heller in view of Stiene to include the separate fluidic inlets and outlets as taught by Pamidi wherein at least two fluidic conduits have at least one common fluidic inlet and/or at least one common fluidic outlet for the advantageous purpose of ensuring that the sample analyte travels along one path and exits the sensor assembly without reversing course and potentially contaminating any new further analyte tests. 
Allowable Subject Matter
Claims 5, 10-11, and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding Claim 5, the references cited on PTO-892 form, alone or in combination form, fail to disclose the sensor assembly according to claim 1, wherein at least one substrate is thermally conductive or wherein at least one thermally conductive element is arranged adjacent to at least one of the substrates for regulating operating temperature in the fluidic conduit.  
Regarding Claim 10, the references cited on PTO-892 form, alone or in combination form, fail to disclose the sensor assembly according to claim 1, wherein the at least one AWE and the at least one ACRE or the at least one ACE and ARE are arranged in a second fluidic conduit different from the first fluidic conduit and different from the reference fluidic conduit.  
Regarding Claim 11, the references cited on PTO-892 form, alone or in combination form, fail to disclose the sensor assembly according to claim 1 further comprising potentiometric sensors and/or amperometric sensors with different susceptibility to deterioration through a system fluid, wherein the potentiometric sensors and/or the amperometric sensors with a higher susceptibility to deterioration are arranged along a first fluidic conduit and the potentiometric sensors and/or amperometric sensors with a lower susceptibility to deterioration are arranged along a fluidic conduit different from the first fluidic conduit.  
Regarding Claim 14, the references cited on PTO-892 form, alone or in combination form, fail to disclose the sensor assembly according to claim 13 further comprising at least one switchable valve for directing the sample in any of the fluidic conduits.  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The references cited on PTO-892 form are related to the art of the present invention with respect to IVD analyzers that comprise sensors arranged in fluidic conduits for determining parameter of a sample. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN CURTIS whose telephone number is (571)272-3564. The examiner can normally be reached M-F 8am-5pm; Alternate Fridays off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Assouad can be reached on 5712722210. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SEAN CURTIS
Examiner
Art Unit 2858



/S.C./Examiner, Art Unit 2858                                                                                                                                                                                                        
/JERMELE M HOLLINGTON/Primary Examiner, Art Unit 2858